DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on June 27, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding rejection which is withdrawn.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:  the claimed processes of preparing N-(hydrocarbon)isocyanuric acid by reacting a dihalogenated isocyanuric acid derivative as claimed with a hydrocarbonization agent as claimed is novel and nonobvious over the prior art.  The point of novelty includes the reactants as claimed in the process of making N-(hydrocarbon)isocyanuric acid which is neither taught nor suggested by the prior art.  The state of the art teaches the preparation of N-(hydrocarbon)isocyanuric acid via different synthetic methods.  See for example US 7,332,266 which neither teaches nor suggests the reaction of a dihalogenated isocyanuric acid derivative with a halogenated hydrocarbon compound, a pseudo-halogenated hydrocarbon compound, or dialkyl sulfate compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626